DETAILED ACTION
Continuation Of PTO-2323
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues in the Remarks with respect to independent claims 1, 6, 11, and 16 that the limitation reciting “in case that the MCG radio link failure is detected and neither the MCG nor the SCG transmission is suspended “ which is a condition for transmitting a failure report to an SN is not taught by the prior art of record,   In the Remarks on page 13, in the 5th paragraph, Applicant argues Chen,  the primary art, fails to teach the above limitation.   In the Remarks, on page 13 in the 4th and 6th paragraphs, Applicant argues Chen fails to teach the limitation partially reciting “when split SRB1 and SRB3 are configured at the same time for a terminal, an MCG radio link failure report is transmitted via split SRB 1 and SCG.”
Examiner Response:   First the examiner wants to note that the Applicant is relying on the citations made from the nonprovisional document of Chen whereas the citation in the final office action is strictly from the provisional documents and Figs. 4-6 of the provisional document do not correspond to Figs. 4-6 of the nonprovisional document and Applicant’s argument based on these citations are at best confusing and erroneous.   For instance in the Remarks, on page 11 in Lines 6-7 counting from bottom, Applicant states “Chen and Zhang do not disclose or suggest “SCG  transmission is suspended “.    The examiner points out that the claims do not require suspending SCG transmission but on the contrary require not suspending SCG.
	Also the examiner notes all the issues raised in the Remarks were discussed in the interview conducted on 05/02/22 and the Interview Report is attached.
	Examiner respectfully disagrees on the prior art not teaching “in case that the MCG radio link failure is detected and neither the MCG nor the SCG transmission is suspended “ which is a condition for transmitting a failure report to an SN as claimed in the independent claims.  The examiner reminds the Applicant the rejection is in the combination of Chen and Zhang and Chen teaches “in case that the MCG radio link failure is detected“ which is a condition for transmitting a failure report to an SN and Zhang teaches reporting MCG Radio Link failure to SN/SCG where transmission to SCG and MCG is not suspended and the combination results in the limitation recited above.
	In the Remarks, on page 13 in the 4th and 6th paragraphs, Applicant argument on Chen failing to teach the limitation partially reciting “when split SRB1 and SRB3 are configured at the same time for a terminal, an MCG radio link failure report is transmitted via split SRB 1 and SCG.” is not persuasive at all and the examiner respectfully disagrees.   In fact in the provisional document on page 16 in the second paragraph teaches  the limitation by stating if both split SRB1 and SRB3 are configured transmission over the split SRB1 to the SCG is given preference.
In the Remarks on page 11 with respect to the teachings of Zhang in paragraphs 0042-0044, Applicant indicates that Zhang does not teach neither suspending transmission to the MCG nor to the SCG when MCG failure is detected  and when MCG failure is transmitted to the SCG.
Examiner’s Response:   The examiner respectfully disagrees and points out in in paragraph 0043 with respect to Fig. 1 where MCG failure is detected and reported to the SCG as indicated in paragraph 0005. In paragraph 0043 "suspending all SRB transmission via the MCG except for SRB0” meeting not suspending transmission to MCG when sending MCG failure report to the SCG. In paragraphs 0044 and 0071 indicates transmission of MCG failure report to the SCG via the SRB1 meeting not suspending transmission to the SCG.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474